. - Case 5:19-cv-00132-DCB-MTP Document1 Filed 04/25/19 Page 1 of 11

 

ND Migs Gai RS, COMPLAINT OHACLENGING GONDIMoNs GEConeiieneNT{ 4700) co tea OE
eee ee * 7 — = - .

  
    

HDISTRIGT.OF MISSISSIBP!

Heaney Ds Disdrret oo C pliwn big

——

 

 

Case: 1:19-cv-01 225
. Assigned To : Unassigned
"Ve se

ign. Date - 4/25/2019 -
Tee crption: Pro Se Gen. Civ. (F DECK)

 
 

Correct nof . ‘Dekeldant .
Fac; on

SQnER Ss CORPLAINT Chavuenene-Sonnereons: DEL 5 ANEMENT

  

        
 
  
   

 

 

 

 

 

ats AinifT-WAS Sentence, the:Plaingt
hePlanitils:place-of'oontinen
A; sgjal water
B..Naméiindes whichsentenced>
é
E: Pldv é-of.cofitineige nt:
}

Plains aaines: efolowiig person (83: gs! “the: ‘Defendatitts)® ‘in this-ciWill Beton:

fl kia 2 Losey

_ Hille: Guperiitendeiy, Sherittyere:

 

 
Case 5:19-cv-00132-DCB-MTP Document1 Filed 04/25/19 Page 2 of 11

PAGED.

tahe. DEM ssissigoi.. Siw

  

Nettie,

Tite {sunerinibpoet Sheriff, ott Stake. O& Nh LSSL , CS / Oz. toad

» 0. Roy 220 blfacaey benera |
clo<on, As. “S9D OL (OR ee.

“Thess SC Sp a2] De (a chase}
ae Cacsierrad

 

 

    

  

 

‘Title, (Superiniéidént, Sherificeto)i, OC OC! Pgs
Befenhidhts muilingaddrass (steebor As "1999 - aff. S.f VAAL Or
past ctidettox: igmber, city, astates ZAP) la m oe ad ul ic, A. . i) p CF.

 
 

  
  
  
  
 
   

 

 

 

 

  

3
4.
PIAiNNsy
Defendants), _
Beer a.
Di whtidge's Nema: . ;
FiGdtedetken
5
eB:
‘Case 5:19-cv-00132-DCB-MTP Document1 Filed 04/25/19 Page 3 of 11

RAGES...

 

_ND MISS, FORMPS, Coneti is iiicnsponmmens of Sovinehr tA. wet ae

esa init: onl the

 

 

 

 

 

 

 

 

 

 

tn we
” = = - 7
—_
a 1 *
. \
“ein = went n
— wis —_
= ms 2 Sok.
~ cre
sere ere ae = c et
~ = = eee
a aN eS ad ©

   

    

aview OF the ‘Yenisi ion: On: yOur. ghavande, stale swhietheryou: applied: fortHae

re Ward what tie-nesuitwas, . .

 

 

 

 

 

 

 

 

 

~ ~ via
= ai Ww
ro =o on
& =
, . . - “ -
wo
—— - ape - ms
“ Bray metry 7 =
a
“
eee nneee n = = = = - .
” 7 UAE

 
‘Case -5:19-cv-00132-DCB-MTP Document1 Filed 04/25/19 Page 4 of 11

N B ildis. FORM PS: Cowes’ Cats eNGWGoNDHTIONS oF Done weMenT 14/00} set BRGES

  
 

 

Special’ Note: dAttaéh’ to: MbfB: ‘Compl Idint. as exhib its! einplete: Kopies: “of eq raésts: you mades| .
| for adniinisirative: felief. through the grevatice syste val, responsee.t0 Your feguests te :
: grievafices, dil.edm itistrative- appe ais you mata, ajiresponse sid" yourappeals, ‘and: ‘alfrecelpts- .

for Sotuniefits ‘théal-you have:

  
 

 

 

 

. B. Ifyou chéckéd “hein Rivestion’6, exphii ‘why you-did-not sé. the gtievance procedures of”
syslem: °

1

 

 

 

 
 
  

8. Weite’ Sew, és ‘briefly as: possible; tlieFadts: “BF your: ‘Case, Di sciibest
involved. Write’ ‘thest fiames: ‘Of: rail other Persods, invoved.. 1
events..Bo nofgive: cBRY legal: ‘arg umeént & clie“any: ‘iggal ;
claim Ao present; qum ber ‘each élaim In asap ardte: paragr Th.
neoessary; label. atisohed. fades :as being: continualions. ‘of. Odestony:

Da Peicly Murch 39h, 2230/9 Dkeuder/
wLenmaske“Denanius Kesco LTD: BC: Ny
194 woote ean npte_osk tna me fbn <.

ca sterbate off Of -271 1/052 ) Tew
AK telling hing fo trot be could

“AgkK YL piece redline, L’ of 77 ASS fn ABS Sider
otter then he Shas “hea. inloitas, Same...
More notes ouncl, Jetler
Some. More Stu i in \Vre.
Jletlers /notegk Toikk.
utha's Ainst Abenes tas ee yet

Wenarius Rosco If TF was plethsas Ze
the. \e4 ers ond. Aotes Quad. Sensltaa,

throu and Vohele inthe 1.
ddilLaive * ne le C

 

yey ne:
Attach: ‘additional’ ‘page ‘BHly if

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 
‘Case 5:19-cv-00132-DCB-MTP Document1 Filed 04/25/19 Page 5 of 11

   

NB-MigssFormP3i: CONANT GHMLENGINGBONDMTISNEOe CowriNeMciT ABD} - PAGES:
Oe a =

 

 

 

 

B16 35. a Ma Hh wall hesker” Al he ol
flB2) The fErreEss wie 116 es Le Be. Ace LL3*
10. “Statesyi ietly exadtywhatgu Wantine Beoutandeton you. Bo: Abt “Wane lege larguments: 06
_ fete cite: Jegal authority.
Th TATA he-for he UU. =: ; Dester fe Lol tts.

 

 

 

iki sori. Cou |
“The State 2 Hisissigarn c
af $1121 De Poxrtren Df:{ . echar
fuia 0 RedecAL nate. Nears Bas ASCO
Pai Cena CL. hod. an rx ») ny Ui, 0 22 My

AUCs et: ha 2. Sin A tet 044

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
    
 
  

Sf iv adyedt_/ di “nety Wrae Kase
wht lA ved. Fac Maety 1 (ae, bof EZ a LA Dollar
AD? ? cL allarsd' SZACOS by MEE! On SeElease

 

ad 2 /1but Ke 0 0.

Aa Ou. eet Ore

 

 

 

 

 

;} 7 ay Kee x 5 wet tele Me ha ns it ee Car
__ This Complaintwas-exenuted-ati(loeation):: MT: ‘e ‘Cs “Ri and ‘Denarhis Ros rng

“ang -dectareior cartifyes Or Verity. orslate: ‘und er; penbity Of ‘paijury- that this: ‘Gompiainkd is’ fies i osinabl. e "Y Lj

 

 
‘ Case 5:19-cv-00132-DCB-MTP Document 1 Filed 04/25/19 Page 6 of 11

ND Miss, FORM P3.:COMPEAINT .CRACCENGING CONDITIONS.OF CONFINEMENT (4/00), PAGER”

, UssrED: STATES. HistRICE COURT
NORTHERN ‘BistRicy: OF: MISSISSPRI

  

wae Division

ABFIGAWT.N'SUPPORT-OF MOTION TOPROCEED IN Faxmpy PAUPERIS

4 rewiéarior afstm under. penalty of Perjury as téllows:
A, Because of.thy poverty, {'catindt-prepay orsgive security forthe’ fHing fees'and:cosis. Hor i ny,
complaint:<é or app éal!

B..-believé t.am antitied'fo legal redress: ,

C.1 Swear or affitm: under: “penalty. ‘of paijiiry thal my answers and fespotites of “this: Motion and
Affidavit ate true:and: correct. 428: UEC 1746; 18. SC § 1627);

 

2. ‘My fill name and mailing addtess’at as ‘tollows:

flame; pitt “Deas! Wo,
q fy 47

Adifess:.

 

 

8. Atéyourpresenly employed? = Fhe FEENo:

@ If yor checked: “Yes,” slate the amount of-your
salary, “wages, ot-other: ‘Coripansation per: Month wa Se
and ‘give: the. Aatie'Sind Bidiess of your employer. eo eee

 

b, . Wvyou Ghecked' “Noy state the, date of, ae "igst
employitienit: ‘aird: the-amounit pith ataty,. sage
other: competisation you. receved per “WOFLA:, oo bes a

 

  

 

a, .Bisinéss: profession.-or form of selfs 7
‘einployme nt?

 
cn nner

 

 

‘

* Case 5:19-cv-00132-DCB-MTP Document 1 Filed 04/25/19 Page 7 of 11

 

ND ss: Fon £29: VOR. ANECHALLENGINSE ONDITIONS. oR COREE fry Aj0G):s - st ee pkgs.
Bi Rent.nayments, interest, Of. Gives
‘dividends?
6: Pensipng, annulties,.or- life insisr- Fives
‘ange payr . oe

 

d.  Sitfsornhenteneese Ves

‘e, -Anyothersoume? Gives

 

 

4

 

mee ir ‘aithesking. Q Ves.
ay fonds: i prison-ascounts?” : -

  
  

5.

  

6: 08 you: civ eéal: site, ‘Stocks; bongs, notes auibind e3;or Dives
dlhenvaldatile’ Pioperty (Sxeluding ordinary ‘hollsehdid: 4atnighs :
ingsand: deibing?”

  
   
 
 
 

if your: answer “Yes, describe’ tne. property See: sigie its
ARP roxinate’ velvet,

   

the pérechs-wtie wely ‘ofltyou-forsupport.

Name.

 

 

 

 

   
  

aity.ofperbtyihathe {sfegoingletniecapd correck BOUSC

 

oe eee te ne eee
 

. Case 5:19-cv-00132-DCB-MTP Document 1 Filed 04/25/19. Page § of 11, ..

1

FORM TO BE USED BY PRISONERS IN FILING A COMPLAINT UNDER THE CIVIL RIGHTS ACT, 42 U.S.C, § 1983
IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

 

 

 

 

COMPLAINT Ce
Deny WZ , . Se
ast Name) - {Identification Number) oot
Bees DeDia (C.-
“GFR Name) — 7 (Middle Name)
iWilhicrsin Causal Corr Fac ti hy
stitution /
99 9-U.5. Hs vb litte. Woedvi'ite, (5S.
ru nr the aan name of the platallff, prisoner, and address , 39 lo 69 G
Plaintiffin ti i action): 542 METOORT TE ita PU Sole A Aklabs ads iZee r iat

 

CIVIL ACTION NUMBERSIS Sif 3
(to be completed by che Court)

 

 

 

 

 

(Enter abave the full n nanse of the Tefondant o or defendants in this action)

re — ae OTHER LAWSUITS FILED BY PLAINTIEF
ee Rete AES Sug ae NOTICE AND WARNING: -. . . .

‘

The plaintiff must fully complete the following questions. Failure to do.so may result in your case being dismissed.

  

 

 

 

 

 

A. Have you ever filed any other lawsuits in a court of the United States? *' site we CCRT “Kes: OA —No(-—)
. ‘ . i Te thet oy

BY" "lf your anwer to A is yes, complete the following information for each and every civil action and appeal filed by you. (If there

’ is more ‘than-one action, complete the following information for the additional actions on the reverse side of this page or

~---- additional-sheets of paper.)- -

beady on _-- -Parties to-the action: Adillinson Couty L orteciona Fats | Wy,

   
 
 
  
  

 

at) ls
es CO”

 

 

 

 

 

 

3 Lene “ wit Sa ate aye sald UNG TAS seis.
A. Bat yomeve. Tate. beg bis, ee . MEY Me
ry. cTiy i Ishavonitpadiy > git
bee a ete te eee te EE x
I
5. Disposition (Gor example: was the case dismissed? If so, what grounds? Was it appealed? Is it still

i pending? yn. ns
 

Case 5:19-cv-00132;PCB-MTP Document 1 Filed 04/25/19" Pagé 9.of 14 5.

LR dub to aa

ode ayy
PARQUE ay

PARTIES

(In item I below, place your name and prisoner number in the first blank and place your present address in the second blank. Do the same
for additional plaintiff, if aay).

I., Name of plaintiff: WOY Cy Prisoner Number: 1 AIRF _
Address a 41 =i. hay lpia IP J. Bor 1657 _

Te oy 36-5

 

 
 

(In item II below, place the full name of the defendant in the first blank, his official position in the second blank, and his place of
employment in the third blank. Use the space below item II for the names, positions, and places of employment of any additional
defendants.)

 

 

The plaintiffis. responsibles for-providing. the. courtthename.and.address.of. each plaintiff(s) a8. wellasthe name(s) : and address(es)

_ of each 1 defendant(s). Therefore, ‘the plaintiff i is required to complete the portion below:

PLAINTIFF:
mem TH heow, pisces the ihe ame oft
ae nt as the porg blont
Ack iat ay {Nn “in0
Deate,

DEFENDANT(S):

WE) Cols fe _ 9-1 SY Has bli bbapeliy the ts,

StrcdbeNSMss oi. POBox 22bdadckson, Ms. S120)

LED: eC nes be 723 -V Presidiat Sh Te JaskkSosypk,
ir Kasco \ BGOAUS. Hady LIM db tdvill€

  

   

» ADDRESS:

 

 

 

 
  

 

 

 

 
 

Case 5:19-cv-00132-DCB-MTP Document1 Filed 04/25/19 Page 10 of 11

GENERAL INFORMATION
Atthe time of the incident complained ofin this complaint, were you incarcerated because youhad been convicted of a crime?
Yes No( }
Are you presently incarcerated for a parole or probation violation?

Yes) No (

At the time of the incident complained ofin this complaint, were you an inmate of the Mississippi Department of Corrections
(MDOC)?

Yes ® ‘No a)
Are you currently an inmate of the Mississippi Department of Corrections (MDOC)?
NesiQyuxe oNodinciy. at cnimpke’ i werdted becoune yoo bad been cenviewd ofa cna?

Haye you completed the Administrative Remedy Program regarding the claims presented in this complaint? —

 

“es (perso it )y ifso,state the results of the procedure:

Mien \obing

Ifiyon aremot aminmateofthe Mississippi Department of Corrections, answer the: following:questions?i..: rand of Corvectiong

adit yt
(MBOTH

 

1. Did you Present the facts relating to your complaint to the administrative or grievance procedure in your institution?
Yougooo3 Inad
Yes (QA) No « )
Are you currefiily en Limvate of dn ‘ th GAVBO Cy?
2. State how your claims were presented (written request, verbal request, request for forms): ‘ TREKS
‘esd ol} | ERP: co pact libs Deg agg nbs gt an

 

Haye you core gleler iia sdrin: . eiguus prost ited 4. this compieint?

3 , ‘State ‘he date your ‘claims were presented: Ao po if [ ) Thy, Aa a OE

4. ° ~~ State the tesult of the procedure:

tC yoe Say) aise a Chas. ck Wi: ete 2 uch: Whe Lote tet

1, Pid sor yr. eek the faced Wistalive of grigvaude pincediye Ia your bishhaiios

 

 

 

 

” a. a

ay fer LO Ble TE 4 rs ato gaa mode

on SG we yo 7 CUS ve. OGL St Pome Par Loria ls
:

: 4 -

i. carats : raat

3 uot
 

IV.

Case 5:19-cv-00132-DCB-MTP Document1 Filed 04/25/19 Page 11 of 11

STATEMENT OF CLAIM

State here as briefly as possible the facts of your case. Describe how each defendant is involved. Also, include the names of
other persons involved, dates, and places: Do not give any legal: arguments or cite any cases or statutes. If you intend to allege
a number of different claims, number and set forth each claim ina separate paragraph. (Use as much space as youneed; attach
extra sheet if necessary.)

   

| ‘OL Lib ultote. v1ye-CHN nv leher/
mee OS King Me eit he. cout master pote. offot
a DSS iV he > BuJer’ AAO A UIE A ep TOTS.
Lia back cad tid hive othe
Jae he. caulduaad iaalechucke olf ab aayiass. tad h eres
Cn Ce: Wer Teh ett E hidit Lex Gas ze, “Dae eit
acek Eo L 2 shower. He also charted cende a v1
some other [eHers also whee us! edotale Sipuers
ude got tebe locked up iA thes, showers § <ide by —

 
   

     

al

 

Ler G

 

 

 

 

£ a8 rt oepet se D ae glo Ppsea dh
stand walt Tuied wand be CN EP OED Ths

 

Signature | of plaintiff, prisoner nud ber and address of

plaintiff 7

    

“J declare under penalty of perjury that the foregoing is true a

ATLL

(Date) f

 
